Name: COMMISSION REGULATION (EC) No 1258/97 of 1 July 1997 determining the extent to which applications lodged in June 1997 for import rights in respect of frozen beef intended for processing may be accepted
 Type: Regulation
 Subject Matter: agri-foodstuffs;  international trade;  foodstuff;  trade;  animal product;  EU finance
 Date Published: nan

 2. 7 . 97 ENl Official Journal of the European Communities No L 174/9 COMMISSION REGULATION (EC) No 1258/97 of 1 July 1997 determining the extent to which applications lodged in June 1997 for import rights in respect of frozen beef intended for processing may be accepted import licences may be granted for the full quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1 006/97 of 4 June 1997 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 1997  30 June 1998) ('), and in particular the second subparagraph of Article 3 (3) thereof, Whereas Article 1 (2) of Regulation (EC) No 1006/97 fixes the quantities of frozen beef intended for processing which may be imported under special terms in 1997/98 ; Whereas Article 3 (3) of Regulation (EC) No 1006/97 lays down that the quantities applied for may be reduced; whereas the applications lodged relate to total quantities for 'A' products which exceed the quantities available; whereas, under these circumstances and taking care to ensure an equitable distribution of the available quant ­ ities, it is appropriate to reduce proportionally the quant ­ ities applied for; whereas the quantities for 'B' products covered by import licence applications are such that HAS ADOPTED THIS REGULATION: Article 1 Every application for import rights lodged in accordance with Regulation (EC) No 1006/97 for the period 1 July 1997 to 30 June 1998 shall be granted to the following extent, expressed as bone-in beef: (a) 0,5602 % of the quantity requested for beef imports intended for the manufacture of 'preserves ' as defined by Article 1 (2) (a) of Regulation (EC) No 1006/97; (b) 100 % of the quantity requested for beef imports intended for the manufacture of products as defined by Article 1 (2) (b) of Regulation (EC) No 1006/97. Article 2 This Regulation shall enter into force on 2 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 145, 5 . 6 . 1997, p. 10 .